Citation Nr: 0101008	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-03 736	)	DATE
	)
 	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
fibromyositis, dorsal lumbosacral muscles, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.  From January 1969 to October 1969, he served in the 
Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1998 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that in September 1996 the veteran submitted 
a VA Form 21-4138, Statement in Support of Claim, wherein he 
appears to raise the issue of service connection for 
disability due to exposure to herbicide agents.  As this 
matter has not yet been adjudicated, it is referred to the 
RO.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
that to provide a medical examination when such examination 
is necessary to make a decision on the claim.  Id. at § 3(a) 
(to be codified as amended at 38 U.S.C. § 5103A).  After a 
review of the evidence, the Board is of the opinion that a 
remand is required to comply with the duty to assist the 
veteran in development of his claims for VA compensation.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).  

The evidence contains conflicting medical opinions of the 
actual presence of post-traumatic stress disorder due to 
inservice stressors.  While a May 1998 VA examination 
conducted by a Board of two psychiatrists indicates that a 
review of the veteran's "records, history, and current 
evaluation" did not met the criteria for a diagnosis of 
PTSD, private medical records dated in March 1988, July 1994, 
and January 1999, indicate a diagnosis of PTSD.  Of 
particular note are the March 1988 and July 1994 private 
examination reports indicating that the veteran has PTSD 
resulting from alleged inservice stressors to include the 
death of a friend (identified by the veteran as "Peterson") 
during a grenade explosion that injured the veteran.  In 
addition, the veteran submitted a statement in June 1998 in 
which he describes several other inservice stressors.  The 
evidence does not show that an effort has been undertaken to 
verify these inservice stressors.  The Board is of the 
opinion that an attempt should be made to verify the 
veteran's alleged inservice stressors with the U.S. Armed 
Services Center for the Research of Unit Records (USASCRUR)). 

With respect to his claim for an increased disability rating 
for fibromyositis of the dorsal lumbosacral muscles, the most 
recent VA examination for compensation and pension purposes 
of the veteran's service connected fibromyositis of the 
lumbosacral muscles was conducted in July 1974.  The duty to 
assist requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board is 
of the opinion that a new examination would be probative to 
ascertain the severity of this disability. 

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD and 
fibromyositis of the dorsal lumbosacral 
muscles since January 1999.  After 
securing the necessary release, the RO 
should obtain these records.  The RO 
should document its efforts to obtain the 
required information.  If the requested 
evidence is not available, the RO should 
notify the veteran as set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The RO should contact the veteran and 
request that he furnish the specific 
stressors, related to his service, which 
he feels are related to this PTSD.  He 
should be as specific as possible in 
identifying these stressors including 
furnishing names, dates, units and other 
data which would assist in verifying the 
events in question.  In particular, he 
should be asked to provide the full name 
of the individual identified as 
"Peterson" and indicated the location, 
date and other circumstances of 
Peterson's death.  Peterson's unit should 
also be given. This summary, and all 
associated documents, should be forwarded 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150 
in order to verify the stressors claimed 
by the veteran.  

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether any of the 
veteran's alleged stressors have been 
objectively verified, and if so, what was 
the nature of the alleged stressor which 
has been established by the record to 
have occurred.  In making this finding, 
the RO must specifically render a finding 
as to whether the veteran "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of any of the veteran's 
alleged stressors, the RO must 
specifically find what alleged stressors 
have been established by the evidence of 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

4.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
psychiatric examination with an examiner 
that has not previously evaluated him.  
The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

The RO must specify for the examiner what 
alleged stressors it has determined have 
been established by the record and the 
examiners must be instructed that they 
may consider only those verified 
occurrences in determining whether the 
veteran was exposed to a stressor in 
service.  

The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  All necessary psychological 
testing should be conducted, and clinical 
findings should be recorded in detail.  A 
complete rationale for all conclusions 
reached should be recorded.  

Specifically the examiner should:

a)  Provide a complete multiaxial 
diagnosis, pursuant to the criteria 
found in the Diagnostic and 
Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), 
of the American Psychiatric 
Association.  The multiaxial 
diagnosis should include diagnoses 
of all mental disorders currently 
present.

b)  If a diagnosis of post-traumatic 
stress disorder is deemed 
appropriate, pursuant to the 
criteria for post-traumatic stress 
disorder found in DSM-IV, the 
examiner must explain how the 
claimed stressor "involved actual 
or threatened death or serious 
injury" or precisely how the 
claimed stressor involved "a threat 
to physical integrity."

5.  The RO should also schedule the 
veteran for a VA examination to ascertain 
the current severity of his service 
connected fibromyositis of the dorsal 
lumbosacral muscles.  He should be 
advised of the provisions set forth at 38 
C.F.R. § 3.655(b) regarding failure to 
report for scheduled VA examinations.

The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  All necessary testing 
should be conducted, and clinical 
findings should be recorded in detail.  A 
complete rationale for all conclusions 
reached should be recorded.  The examiner 
should. 

Specifically the examiner should:

a)  Indicate whether the veteran's 
fibromyositis of the dorsal 
lumbosacral muscles is manifested by 
x-ray evidence of involvement of 2 
or more major joints; or 2 or more 
minor joint groups, with occasional 
incapacitating exacerbations.

b)  Provide observed ranges of 
motion, both active and passive of 
the veteran's lumbar spine as 
measured in degrees.  The examiner 
should also state whether there is 
any additional limitation of motion, 
excess motion, incoordination, 
fatigability, or pain on motion 
caused by the veteran's low back 
disability.  

c)  State whether or not any of the 
following signs are manifested.  For 
each sign manifested, the examiner 
should proffer an opinion as to 
whether the sign is or is not a 
manifestation of the veteran's 
fibromyositis of the dorsal 
lumbosacral muscles, and should 
provide an opinion as to the 
severity and frequency of such sign:

1)  pain on motion 
characteristic of lumbosacral 
strain;
2)  muscle spasm on extreme 
forward bending;
3)  unilateral loss of lateral 
spine motion in the standing 
position;
4)  listing of the spine to the 
opposite side;
5)  positive Goldthwait's sign;
6)  marked limitation of 
forward bending in the standing 
position;
7)  loss of lateral motion with 
osteo-arthritis changes;
8)  narrowing or irregularity 
of joint space;
9)  abnormal mobility on forced 
motion;
10)  recurring attacks of 
intervertebral disc syndrome 
(if so, the examiner should 
state the frequency of the 
attacks and the relief);
11)  persistent symptoms 
compatible with sciatic 
neuropathy;
12)  pain characteristic of 
intervertebral disc syndrome;
13)  demonstrable muscle spasm;
14)  absent ankle jerk;
15)  neurological findings 
appropriate to the site of a 
diseased disc; and
16)  ankylosis of the lumbar 
spine.

6.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

7.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, which 
informs him of the relevant DSM-IV 
provisions relating to any diagnosed 
acquired psychiatric disorder, and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





